The Chicago, Rock Island  Pacific Railway Company, a corporation, hereinafter called protestant, appeals to this court from a judgment of the court of tax review of the state of Oklahoma, denying the plaintiff's protest against certain levies for sinking fund purposes made by Seminole county and two of its townships hereinafter called protestees.
The protest as to the county sinking fund involves the question of the disposition of certain taxes delinquent for the years 1925, 1926, 1927, and 1928, which were collected in the fiscal year of 1929-30, and alleged by the protestant to be on hand, as surplus, at the end of that fiscal year and at the beginning of the fiscal year 1930-31, to be used to reduce the levy for sinking fund purposes for the last-named fiscal year. These collections were made from the excess 10 per cent. added in those years to allow for delinquencies.
The only witness to testify in the trial of this cause was the tax agent of the protestant. His testimony was unsupported by the introduction of the proper and pertinent financial records of the county and was unexplained as to detail. The testimony discloses that this witness concluded that in the fiscal year 1929-30 the ad valorem taxes for the years 1925, 1926, 1927, and 1928 were overcollected into the 10 per cent. which had been added in those years for delinquencies to the extent of $11,034.75, and that that sum had not been paid out by the county, but was in the treasury of the county, and had been applied to a deficit.
It is impossible for us to determine from the record before us if the needs of the sinking fund for the years above mentioned were fully supplied or when the deficit which existed in the sinking fund accrued. These deficiencies in the evidence were as apparent to the court of tax review as to us. We can only conclude that the protest on this item was denied for lack of proper evidence. We ought not and will not try to arrive at decisions affecting the financial powers and arrangements of the municipal subdivisions of this state upon meager and insufficient evidence such as the one before us. We can determine the correctness or incorrectness of the decisions of the court of tax review only from the records that come to us from that court.
The protest as to the two townships involves the disposition of the interest which would have been earned by the sinking fund investments of these townships had the sinking fund assets been so invested as to earn 3 per cent. thereon, as required by law. Protestant does not contend, nor is there any evidence in the record, that such interest was earned in fact. Therefore, it cannot be considered as on hand.
The judgment of the court of tax review is affirmed.
McNEILL, C.J., OSBORN, V. C.J., and WELCH and CORN, JJ., concur.